DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the preliminary amendment filed on December 11th, 2019. As directed by the amendment: claims 1-28 has been cancelled and new claims 29-55 have been added.  Thus, claims 29-55 are presently pending in this application.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “comprising” is legal phraseology that should be avoided and is recommended to be replaced with --including--.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that use the word “means,” and therefore are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) is/are: “flow control means” in claim 32. For the purpose of present examination, “flow control means” is interpreted to encompass any “flow restriction device” and its equivalent as disclosed in page 17 lines 1-6 of the Specifications.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claim 55 is rejected under 35 U.S.C. 101 because a computer readable medium covers a non-statutory embodiment that encompasses both statutory random-access memory and non-statutory carrier waves. See Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134. The limitation “a computer readable medium” is directed to a product of nature (e.g. electromagnetic waves or electrical signal), thus is recommended to be replaced with --a non-transitory computer readable medium--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall be negated by the manner in which the invention was made.

Claims 29-31, 41-44, and 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over Gerber et al. (US 20120273415 A1) in view of Kim et al. (US 20050230314 A1).
Regarding claim 29, Gerber discloses systems and methods for monitoring performance of a blood fluid removal system, such as a hemodialysis or ultrafiltration system (see [0002]), wherein the system comprising a control unit 150 ("control electronics"; [0046]; fig. 5) configured to 
determine a system parameter value ("membrane performance can be monitored (900); e.g. as discussed above with regard to pressure differential, flow rates, concentration of chemical species, etc."; [0069]), 
determine an indication of membrane fouling of the semipermeable membrane ("A determination may be made as to whether a monitored value is indicative of clotting (1000)"; [0069]) based on a predetermined criterion for the system parameter value ("a high level of membrane inefficiency"; [0069]), and 
activate an anti-fouling measure in response to determining the indication of membrane fouling ("If yes, an increase in anticoagulant agent may be added to the blood or dialysate (1010) in an attempt to prevent further clot formation or a thrombolytic agent may be added to dissolve the clot. As discussed above, it may be desirable to stop blood flow or divert blood flow"; [0069]).
Gerber fails to explicitly disclose a system for renal replacement therapy comprising: a blood treatment unit arranged to be connected to a blood circuit for extracorporeal circulation of blood, the blood circuit including an arterial line and a venous line, and the blood treatment unit including a blood compartment and a fluid 
However, Kim teaches a system and method for renal replacement therapy ("apparatus for blood dialysis"; see Abstract) comprising: 
a blood treatment unit D ("hemodialyzer"; [0114]; fig. 2) arranged to be connected to a blood circuit ("blood circulation system"; [0010]) for extracorporeal circulation of blood ("extracorporeal circulation"; [0093]), 
the blood circuit including an arterial line L1 ("arterial blood line"; [0114]; fig. 2) and a venous line L2 ("venous blood line"; [0114]; fig. 2), and 
the blood treatment unit D including a blood compartment ("blood is fed into the compartment inside a hollow fiber of the hemodialyzer"; [0002]) and a fluid compartment ("dialysate is flown into the compartment outside the hollow fiber of the hemodialyzer"; [0003]) separated by a semipermeable membrane ("semi-permeable membrane"; [0010]); 

a dialysis fluid circuit ("dialysate supply/discharge system"; [0010]) including a supply line L4 ("Dialysate supply line"; [0114]; fig. 2) arranged for supply of a dialysis fluid to the fluid compartment of the blood treatment unit (fig. 2), and a drain line L5 ("Dialysate discharge line"; [0114]; fig. 2) arranged for withdrawal of used fluid from the fluid compartment of the blood treatment unit (fig. 2); 
at least one fluid pump P2/P3 ("Dialysate supply/discharge pumps"; [0114]; fig. 2) arranged to create a fluid flow rate in the dialysis fluid circuit (fig. 2);
wherein the anti-fouling measure includes a temporary change of the blood flow rate in the blood circuit upstream the blood treatment unit and a temporary decrease of an ultrafiltration rate across the semipermeable membrane ("blood pump is temporarily stopped to decrease the water removing speed by the equivalent amount corresponding to the blood pump speed"; [0063]), and 
wherein a timing of the temporary change of the blood flow rate in the blood circuit and a timing of the temporary decrease of the ultrafiltration rate are synchronized (" the blood pump speed being the same as the water removing speed"; [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gerber’s device such that the system can be used for renal replacement therapy comprising: a blood treatment unit arranged to be connected to a blood circuit for extracorporeal circulation of blood, the blood circuit including an arterial line and a venous line, and the blood treatment unit including a blood compartment and a fluid compartment separated by a semipermeable 
Regarding claim 30, Gerber discloses the predetermined criterion ("predetermined threshold"; [0035]) includes a limit value of the system parameter value ("predetermined limits"; [0058]), and the control unit ("control electronics"; [0061]) is configured 
to compare the determined system parameter value with the limit value of the system parameter ("for determining whether the sensed data is indicative of the medium (e.g., membrane, sorbent, etc.) operating within acceptable parameters"; [0061]), and 
to control the anti-fouling measure based on a result of the comparison ("may instruct the device to take appropriate action (e.g., alter pressure across membrane to alter fluid removal rate, backwash, etc.)"; [0061]).
Regarding claim 31, Gerber discloses the control unit 150 ("control electronics"; [0061]) is configured to maintain the anti-fouling measure for a predetermined time period after activating the anti-fouling measure ("pulses of increased flow or increased flow for sustained periods of time can be used to force proteins, or other foulants, that may have deposited on the blood side of the membrane back into the blood to increase the performance of the membrane"; [0056]).
Regarding claim 41, Gerber discloses the system parameter is determined based on a system pressure ("membrane performance can be monitored (900); e.g. as discussed above with regard to pressure differential, flow rates, concentration of chemical species, etc."; [0069]).
Regarding claim 42, Gerber discloses methods for monitoring performance of a blood fluid removal system, such as a hemodialysis or ultrafiltration system (see [0002]), wherein the system comprising a control unit 150 ("control electronics"; [0046]; fig. 5) configured to 
determine a system parameter value ("membrane performance can be monitored (900); e.g. as discussed above with regard to pressure differential, flow rates, concentration of chemical species, etc."; [0069]), 
determine an indication of membrane fouling of the semipermeable membrane ("A determination may be made as to whether a monitored value is indicative of clotting (1000)"; [0069]) based on a predetermined criterion for the system parameter value ("a high level of membrane inefficiency"; [0069]), and 
activate an anti-fouling measure in response to determining the indication of membrane fouling ("If yes, an increase in anticoagulant agent may be added to the 
Gerber fails to explicitly disclose a method for renal replacement therapy comprising: a blood treatment unit arranged to be connected to a blood circuit for extracorporeal circulation of blood, the blood circuit including an arterial line and a venous line, and the blood treatment unit including a blood compartment and a fluid compartment separated by a semipermeable membrane; a blood pump arranged to create a blood flow rate in the arterial line; a dialysis fluid circuit including a supply line arranged for supply of a dialysis fluid to the fluid compartment of the blood treatment unit, and a drain line arranged for withdrawal of used fluid from the fluid compartment of the blood treatment unit; at least one fluid pump arranged to create a fluid flow rate in the dialysis fluid circuit; wherein the anti-fouling measure includes a temporary change of the blood flow rate in the blood circuit upstream the blood treatment unit and a temporary decrease of an ultrafiltration rate across the semipermeable membrane, wherein a timing of the temporary change of the blood flow rate in the blood circuit and a timing of the temporary decrease of the ultrafiltration rate are synchronized.
However, Kim teaches a method for renal replacement therapy ("blood dialysis"; see Abstract) comprising: 
a blood treatment unit D ("hemodialyzer"; [0114]; fig. 2) arranged to be connected to a blood circuit ("blood circulation system"; [0010]) for extracorporeal circulation of blood ("extracorporeal circulation"; [0093]), 

the blood treatment unit D including a blood compartment ("blood is fed into the compartment inside a hollow fiber of the hemodialyzer"; [0002]) and a fluid compartment ("dialysate is flown into the compartment outside the hollow fiber of the hemodialyzer"; [0003]) separated by a semipermeable membrane ("semi-permeable membrane"; [0010]); 
a blood pump P1 ("blood pump"; [0114]; fig. 2) arranged to create a blood flow rate in the arterial line L1 (fig. 2); 
a dialysis fluid circuit ("dialysate supply/discharge system"; [0010]) including a supply line L4 ("Dialysate supply line"; [0114]; fig. 2) arranged for supply of a dialysis fluid to the fluid compartment of the blood treatment unit (fig. 2), and a drain line L5 ("Dialysate discharge line"; [0114]; fig. 2) arranged for withdrawal of used fluid from the fluid compartment of the blood treatment unit (fig. 2); 
at least one fluid pump P2/P3 ("Dialysate supply/discharge pumps"; [0114]; fig. 2) arranged to create a fluid flow rate in the dialysis fluid circuit (fig. 2);
wherein the anti-fouling measure includes a temporary change of the blood flow rate in the blood circuit upstream the blood treatment unit and a temporary decrease of an ultrafiltration rate across the semipermeable membrane ("blood pump is temporarily stopped to decrease the water removing speed by the equivalent amount corresponding to the blood pump speed"; [0063]), and 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gerber’s method such that the method can be used for renal replacement therapy comprising: a blood treatment unit arranged to be connected to a blood circuit for extracorporeal circulation of blood, the blood circuit including an arterial line and a venous line, and the blood treatment unit including a blood compartment and a fluid compartment separated by a semipermeable membrane; a blood pump arranged to create a blood flow rate in the arterial line; a dialysis fluid circuit including a supply line arranged for supply of a dialysis fluid to the fluid compartment of the blood treatment unit, and a drain line arranged for withdrawal of used fluid from the fluid compartment of the blood treatment unit; at least one fluid pump arranged to create a fluid flow rate in the dialysis fluid circuit; wherein the anti-fouling measure includes a temporary change of the blood flow rate in the blood circuit upstream the blood treatment unit and a temporary decrease of an ultrafiltration rate across the semipermeable membrane wherein a timing of the temporary change of the blood flow rate in the blood circuit and a timing of the temporary decrease of the ultrafiltration rate are synchronized, as taught by Kim, for the purpose of providing suitable automated hemodialysis system for purifying the blood of renal failure patients and drug intoxication patients ([0009]).
Regarding claim 43, Gerber discloses the predetermined criterion ("predetermined threshold"; [0035]) includes a limit value of the system parameter value 
to compare the determined system parameter value with the limit value of the system parameter ("for determining whether the sensed data is indicative of the medium (e.g., membrane, sorbent, etc.) operating within acceptable parameters"; [0061]), and 
to control the anti-fouling measure based on a result of the comparison ("may instruct the device to take appropriate action (e.g., alter pressure across membrane to alter fluid removal rate, backwash, etc.)"; [0061]).
Regarding claim 44, Gerber discloses the control unit 150 ("control electronics"; [0061]) is configured to maintain the anti-fouling measure for a predetermined time period after activating the anti-fouling measure ("pulses of increased flow or increased flow for sustained periods of time can be used to force proteins, or other foulants, that may have deposited on the blood side of the membrane back into the blood to increase the performance of the membrane"; [0056]).
Regarding claim 54, Gerber discloses the system parameter is determined based on a system pressure ("membrane performance can be monitored (900); e.g. as discussed above with regard to pressure differential, flow rates, concentration of chemical species, etc."; [0069]).
Regarding claim 55, Gerber discloses a control unit 150 including a processor and a memory ("control electronics"; [0046]; fig. 5. Note: a memory inherently including a non-transitory computer readable medium storing instructions) configured to 

determine an indication of membrane fouling of the semipermeable membrane ("A determination may be made as to whether a monitored value is indicative of clotting (1000)"; [0069]) based on a predetermined criterion for the system parameter value ("a high level of membrane inefficiency"; [0069]), and 
activate an anti-fouling measure in response to determining the indication of membrane fouling ("If yes, an increase in anticoagulant agent may be added to the blood or dialysate (1010) in an attempt to prevent further clot formation or a thrombolytic agent may be added to dissolve the clot. As discussed above, it may be desirable to stop blood flow or divert blood flow"; [0069]).
Gerber fails to explicitly disclose the computer readable medium storing instructions for use in a renal replacement therapy comprising: a blood treatment unit arranged to be connected to a blood circuit for extracorporeal circulation of blood, the blood circuit including an arterial line and a venous line, and the blood treatment unit including a blood compartment and a fluid compartment separated by a semipermeable membrane; a blood pump arranged to create a blood flow rate in the arterial line; a dialysis fluid circuit including a supply line arranged for supply of a dialysis fluid to the fluid compartment of the blood treatment unit, and a drain line arranged for withdrawal of used fluid from the fluid compartment of the blood treatment unit; at least one fluid pump arranged to create a fluid flow rate in the dialysis fluid circuit; wherein the anti-fouling measure includes a temporary change of the blood flow rate in the blood circuit 
However, Kim teaches a system for renal replacement therapy ("apparatus for blood dialysis"; see Abstract) comprising: 
a blood treatment unit D ("hemodialyzer"; [0114]; fig. 2) arranged to be connected to a blood circuit ("blood circulation system"; [0010]) for extracorporeal circulation of blood ("extracorporeal circulation"; [0093]), 
the blood circuit including an L1 arterial line ("arterial blood line"; [0114]; fig. 2) and a venous line L2 ("venous blood line"; [0114]; fig. 2), and 
the blood treatment unit D including a blood compartment ("blood is fed into the compartment inside a hollow fiber of the hemodialyzer"; [0002]) and a fluid compartment ("dialysate is flown into the compartment outside the hollow fiber of the hemodialyzer"; [0003]) separated by a semipermeable membrane ("semi-permeable membrane"; [0010]); 
a blood pump P1 ("blood pump"; [0114]; fig. 2) arranged to create a blood flow rate in the arterial line L1 (fig. 2); 
a dialysis fluid circuit ("dialysate supply/discharge system"; [0010]) including a supply line L4 ("Dialysate supply line"; [0114]; fig. 2) arranged for supply of a dialysis fluid to the fluid compartment of the blood treatment unit (fig. 2), and a drain line L5 ("Dialysate discharge line"; [0114]; fig. 2) arranged for withdrawal of used fluid from the fluid compartment of the blood treatment unit (fig. 2); 

wherein the anti-fouling measure includes a temporary change of the blood flow rate in the blood circuit upstream the blood treatment unit and a temporary decrease of an ultrafiltration rate across the semipermeable membrane ("blood pump is temporarily stopped to decrease the water removing speed by the equivalent amount corresponding to the blood pump speed"; [0063]), and 
wherein a timing of the temporary change of the blood flow rate in the blood circuit and a timing of the temporary decrease of the ultrafiltration rate are synchronized (" the blood pump speed being the same as the water removing speed"; [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gerber’s device such that the system can be used for renal replacement therapy comprising: a blood treatment unit arranged to be connected to a blood circuit for extracorporeal circulation of blood, the blood circuit including an arterial line and a venous line, and the blood treatment unit including a blood compartment and a fluid compartment separated by a semipermeable membrane; a blood pump arranged to create a blood flow rate in the arterial line; a dialysis fluid circuit including a supply line arranged for supply of a dialysis fluid to the fluid compartment of the blood treatment unit, and a drain line arranged for withdrawal of used fluid from the fluid compartment of the blood treatment unit; at least one fluid pump arranged to create a fluid flow rate in the dialysis fluid circuit; wherein the anti-fouling measure includes a temporary change of the blood flow rate in the blood circuit upstream the blood treatment unit and a temporary decrease of an ultrafiltration rate .

Claims 32, 35, 45, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Gerber/Kim and further in view of Kim et al. (US 20080251433 A1), hereinafter Kim’433.
Regarding claim 32, Gerber discloses the temporary change of the blood flow rate in the blood circuit ("in cases where fluid from the blood is removed at too high of a rate"; [0029]) includes infusing a volume of substitution fluid via the pre-dilution line into the blood circuit ("replacement fluid may be introduced into the patient's blood, upstream or downstream of the fluid removal medium"; [0029]).
Gerber/Kim fails to disclose a pre- dilution line arranged for infusion of substitution fluid upstream of the treatment unit, and a flow control means arranged to regulate a pre-dilution flow rate of substitution fluid in the pre-dilution line.
However, Kim’433 teaches a pre-dilution line 13 ("bypass line"; [0033]; fig. 1) arranged for infusion of substitution fluid upstream of the treatment unit ("communicates the upstream side and the downstream side of the second liquid supply unit 12 in the dialysate discharge line 5 is further provided"; [0033]), and 
a flow control means 14 ("liquid supply unit"; [0036]; fig. 1) arranged to regulate a pre-dilution flow rate of substitution fluid in the pre-dilution line ("supply unit 14 which 
the temporary change of the blood flow rate in the blood circuit includes infusing a volume of substitution fluid via the pre-dilution line into the blood circuit ("When the calculated value exceeds a predetermined value, an instruction of reversing rotation is given to the third liquid supply unit 14 to perform reverse filtration"; [0036]). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gerber/Kim’s device such that a pre- dilution line arranged for infusion of substitution fluid upstream of the treatment unit, and a flow control means arranged to regulate a pre-dilution flow rate of substitution fluid in the pre-dilution line, as taught by Kim’433, for the purpose of providing the function of repeatedly supplying liquid in a given amount at a constant rate with high degree of accuracy (see [0032]).
Regarding claim 35, Gerber discloses the backwash includes infusing a volume of dialysis fluid from the fluid compartment into the blood compartment through the semipermeable membrane ("replacement fluid may be redirected to perform backwashing for hemofiltration or the like"; [0056]).
Gerber/Kim fails to disclose the temporary decrease of the ultrafiltration rate across the semipermeable membrane is adapted to cause a backwash. However, Kim’433 teaches the temporary decrease of the ultrafiltration rate across the semipermeable membrane is adapted to cause a backwash ("when the UFR is lowered, a reverse filtration mechanism of the dialyzer is utilized for flushing a pore of a membrane"; [0035]). Therefore, it would have been obvious to one of ordinary skill in 
Regarding claim 45, Gerber discloses the temporary change of the blood flow rate in the blood circuit ("in cases where fluid from the blood is removed at too high of a rate"; [0029]) includes infusing a volume of substitution fluid via the pre-dilution line into the blood circuit ("replacement fluid may be introduced into the patient's blood, upstream or downstream of the fluid removal medium"; [0029]).
Gerber/Kim fails to disclose a pre- dilution line arranged for infusion of substitution fluid upstream of the treatment unit, and a flow control means arranged to regulate a pre-dilution flow rate of substitution fluid in the pre-dilution line.
However, Kim’433 teaches a pre-dilution line 13 ("bypass line"; [0033]; fig. 1) arranged for infusion of substitution fluid upstream of the treatment unit ("communicates the upstream side and the downstream side of the second liquid supply unit 12 in the dialysate discharge line 5 is further provided"; [0033]), and 
a flow control means 14 ("liquid supply unit"; [0036]; fig. 1) arranged to regulate a pre-dilution flow rate of substitution fluid in the pre-dilution line ("supply unit 14 which can adjust the flow amount of the dialysate for water elimination/water supplementation"; [0033]), wherein 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gerber/Kim’s device such that a pre- dilution line arranged for infusion of substitution fluid upstream of the treatment unit, and a flow control means arranged to regulate a pre-dilution flow rate of substitution fluid in the pre-dilution line, as taught by Kim’433, for the purpose of providing the function of repeatedly supplying liquid in a given amount at a constant rate with high degree of accuracy (see [0032]).
Regarding claim 48, Gerber discloses the backwash includes infusing a volume of dialysis fluid from the fluid compartment into the blood compartment through the semipermeable membrane ("replacement fluid may be redirected to perform backwashing for hemofiltration or the like"; [0056]).
Gerber/Kim fails to disclose the temporary decrease of the ultrafiltration rate across the semipermeable membrane is adapted to cause a backwash. However, Kim’433 teaches the temporary decrease of the ultrafiltration rate across the semipermeable membrane is adapted to cause a backwash ("when the UFR is lowered, a reverse filtration mechanism of the dialyzer is utilized for flushing a pore of a membrane"; [0035]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gerber/Kim’s device such that the temporary decrease of the ultrafiltration rate across the .

Claims 33-34, 36-40, 46-47, and 49-53 are rejected under 35 U.S.C. 103 as being unpatentable over Gerber/Kim and further in view of Wolff et al. (US 20130303961 A1).
Regarding claim 33, Gerber/Kim fails to disclose the temporary change of the blood flow rate in the blood circuit includes decreasing or stopping a velocity of the blood pump. However, Wolff teaches the temporary change of the blood flow rate in the blood circuit includes decreasing or stopping a velocity of the blood pump ("adjustment can be done preferably by a slow increase or also decrease of the blood flow rate"; [0110]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gerber/Kim’s device such that the temporary change of the blood flow rate in the blood circuit includes decreasing or stopping a velocity of the blood pump, as taught by Wolff, for the purpose of adapting to changed conditions within the blood treatment unit such that the treatment time is changed as little as possible given the substitution target (see [0118]).
Regarding claim 34, Gerber/Kim fails to disclose the temporary change of the blood flow rate in the blood circuit includes increasing a velocity of the blood pump. However, Wolff teaches the temporary change of the blood flow rate in the blood circuit 
Regarding claim 36, Gerber/Kim fails to disclose the temporary decrease of the ultrafiltration rate across the semipermeable membrane causes the ultrafiltration rate to be zero. However, Wolff teaches the temporary decrease of the ultrafiltration rate across the semipermeable membrane ("current ultrafiltration rate and the substitution flow can be reduced"; [0271]). While Wolff fails to explicitly disclose the temporary decrease of the ultrafiltration rate across the semipermeable membrane causes the ultrafiltration rate to be zero, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gerber/Kim’s device such that the temporary decrease of the ultrafiltration rate across the semipermeable membrane causes the ultrafiltration rate to be zero, as taught by Wolff, for the purpose of achieving the substitution target during given treatment time in an optimal way while maintaining the targeted treatment time ([0271]).
Regarding claim 37, Gerber discloses the control unit 150 (“control electronics “; [0046]) is configured to control the ultrafiltration rate after an anti-fouling measure is activated (“may adjust the rate of fluid clearance across the membrane”; [0046]). 

Regarding claim 38, Gerber discloses the control unit control unit 150 (“control electronics “; [0046]) is configured to control the timing of the temporary change of the blood flow rate in the blood circuit and to control the timing of the temporary decrease of the ultrafiltration rate ("pulses of increased flow or increased flow for sustained periods of time can be used to force proteins, or other foulants, that may have deposited on the blood side of the membrane back into the blood to increase the performance of the membrane"; [0056]). 
Gerber/Kim fails to disclose the temporary change in the blood flow rate in the blood circuit and the temporary decrease of the ultrafiltration rate have an impact on the blood treatment unit simultaneously during at least one time period. However, Wolff teaches the temporary change in the blood flow rate in the blood circuit and the 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gerber/Kim’s device such that the temporary change in the blood flow rate in the blood circuit and the temporary decrease of the ultrafiltration rate have an impact on the blood treatment unit simultaneously during at least one time period, as taught by Wolff, for the purpose of achieving a calculated substitution target in the given time at the best or to achieve a determined substitution target and to change the estimated treatment time as little as possible ([0023]).
Regarding claim 39, Gerber discloses the control unit control unit 150 (“control electronics “; [0046]) is configured to control the timing of the temporary change of the blood flow rate in the blood circuit and to control the timing of the temporary decrease of the ultrafiltration rate ("pulses of increased flow or increased flow for sustained periods of time can be used to force proteins, or other foulants, that may have deposited on the blood side of the membrane back into the blood to increase the performance of the membrane"; [0056]). 
Gerber/Kim fails to disclose the temporary decrease of the ultrafiltration rate has an earlier impact on the blood treatment unit than the temporary change of the blood flow rate in the blood circuit. However, while the temporary decrease of the ultrafiltration rate having an earlier impact on the blood treatment unit is not explicitly taught, Wolff teaches the temporary decrease of the ultrafiltration rate has an impact on the blood 
Regarding claim 40, Gerber discloses the control unit control unit 150 (“control electronics “; [0046]) is configured to control the timing of the temporary change of the blood flow rate in the blood circuit and to control the timing of the temporary decrease of the ultrafiltration rate ("pulses of increased flow or increased flow for sustained periods of time can be used to force proteins, or other foulants, that may have deposited on the blood side of the membrane back into the blood to increase the performance of the membrane"; [0056]). 
Gerber/Kim fails to disclose the temporary change of the blood flow rate in the blood circuit has an earlier impact on the blood treatment unit than the temporary decrease of the ultrafiltration rate. However, while the temporary change of the blood flow rate in the blood circuit has an earlier impact on the blood treatment unit is not explicitly taught, Wolff teaches the temporary change of the blood flow rate in the blood circuit has an earlier impact on the blood treatment unit than the temporary decrease of the ultrafiltration rate ("pressure signals of a blood pump are used for the inventive 
Regarding claim 46, Gerber/Kim fails to disclose the temporary change of the blood flow rate in the blood circuit includes decreasing or stopping a velocity of the blood pump. However, Wolff teaches the temporary change of the blood flow rate in the blood circuit includes decreasing or stopping a velocity of the blood pump ("adjustment can be done preferably by a slow increase or also decrease of the blood flow rate"; [0110]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gerber/Kim’s device such that the temporary change of the blood flow rate in the blood circuit includes decreasing or stopping a velocity of the blood pump, as taught by Wolff, for the purpose of adapting to changed conditions within the blood treatment unit such that the treatment time is changed as little as possible given the substitution target (see [0118]).
Regarding claim 47, Gerber/Kim fails to disclose the temporary change of the blood flow rate in the blood circuit includes increasing a velocity of the blood pump. However, Wolff teaches the temporary change of the blood flow rate in the blood circuit includes increasing a velocity of the blood pump ("adjustment can be done preferably by 
Regarding claim 49, Gerber/Kim fails to disclose the temporary decrease of the ultrafiltration rate across the semipermeable membrane causes the ultrafiltration rate to be zero. However, Wolff teaches the temporary decrease of the ultrafiltration rate across the semipermeable membrane ("current ultrafiltration rate and the substitution flow can be reduced"; [0271]). While Wolff fails to explicitly disclose the temporary decrease of the ultrafiltration rate across the semipermeable membrane causes the ultrafiltration rate to be zero, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gerber/Kim’s device such that the temporary decrease of the ultrafiltration rate across the semipermeable membrane causes the ultrafiltration rate to be zero, as taught by Wolff, for the purpose of achieving the substitution target during given treatment time in an optimal way while maintaining the targeted treatment time ([0271]).
Regarding claim 50, Gerber discloses the control unit 150 (“control electronics “; [0046]) is configured to control the ultrafiltration rate after an anti-fouling measure is activated (“may adjust the rate of fluid clearance across the membrane”; [0046]). 

Regarding claim 51, Gerber discloses the control unit control unit 150 (“control electronics “; [0046]) is configured to control the timing of the temporary change of the blood flow rate in the blood circuit and to control the timing of the temporary decrease of the ultrafiltration rate ("pulses of increased flow or increased flow for sustained periods of time can be used to force proteins, or other foulants, that may have deposited on the blood side of the membrane back into the blood to increase the performance of the membrane"; [0056]). 
Gerber/Kim fails to disclose the temporary change in the blood flow rate in the blood circuit and the temporary decrease of the ultrafiltration rate have an impact on the blood treatment unit simultaneously during at least one time period. However, Wolff teaches the temporary change in the blood flow rate in the blood circuit and the 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gerber/Kim’s device such that the temporary change in the blood flow rate in the blood circuit and the temporary decrease of the ultrafiltration rate have an impact on the blood treatment unit simultaneously during at least one time period, as taught by Wolff, for the purpose of achieving a calculated substitution target in the given time at the best or to achieve a determined substitution target and to change the estimated treatment time as little as possible ([0023]).
Regarding claim 52, Gerber discloses the control unit control unit 150 (“control electronics “; [0046]) is configured to control the timing of the temporary change of the blood flow rate in the blood circuit and to control the timing of the temporary decrease of the ultrafiltration rate ("pulses of increased flow or increased flow for sustained periods of time can be used to force proteins, or other foulants, that may have deposited on the blood side of the membrane back into the blood to increase the performance of the membrane"; [0056]). 
Gerber/Kim fails to disclose the temporary decrease of the ultrafiltration rate has an earlier impact on the blood treatment unit than the temporary change of the blood flow rate in the blood circuit. However, while the temporary decrease of the ultrafiltration rate having an earlier impact on the blood treatment unit is not explicitly taught, Wolff teaches the temporary decrease of the ultrafiltration rate has an impact on the blood 
Regarding claim 53, Gerber discloses the control unit control unit 150 (“control electronics “; [0046]) is configured to control the timing of the temporary change of the blood flow rate in the blood circuit and to control the timing of the temporary decrease of the ultrafiltration rate ("pulses of increased flow or increased flow for sustained periods of time can be used to force proteins, or other foulants, that may have deposited on the blood side of the membrane back into the blood to increase the performance of the membrane"; [0056]). 
Gerber/Kim fails to disclose the temporary change of the blood flow rate in the blood circuit has an earlier impact on the blood treatment unit than the temporary decrease of the ultrafiltration rate. However, while the temporary change of the blood flow rate in the blood circuit has an earlier impact on the blood treatment unit is not explicitly taught, Wolff teaches the temporary change of the blood flow rate in the blood circuit has an earlier impact on the blood treatment unit than the temporary decrease of the ultrafiltration rate ("pressure signals of a blood pump are used for the inventive .
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wolff (US 20130211730 A1) - A method and a device for the measurement of pressure signals in a blood treatment system, whereby system changes can be identified and can be differentiated additionally reliably between system changes in blood flow direction and in transmembrane direction in order to enable a targeted action.
Gerber et al (US 9061099 B2) - A method includes initiating a blood fluid removal session for a patient in need thereof; monitoring a cardiovascular parameter of the patient; determining whether the indicator of the cardiovascular state crosses a predetermined threshold; and altering a parameter of the blood fluid removal session if the indicator is determined have crossed the threshold.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785